September 21, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00066 -CR
    Trial Court Cause No. D-1-DC-13-300338
    Shawn Harty v. State of Texas


Dear Mr. Kyle,

This is my second request for extension in the above-entitled cause, and I would respectfully
request a 30-day extension. I have been swamped with back to back jury trials due to trials that
have carried over from one week to two and going straight into another jury trial, and I
currently have the above-entitled cause on appeal along with the following records COA No. 03-
15-000424-CR, COA No. 03-15-00154-CR, COA No. 03-15-00302, COA No. 03-15-00306, and
COA No. 03-15-00177-CR, which was transferred to the First Court of Appeals in Houston
pending. I have enlisted help and am working every minute that I am not in court including late
nights and every weekend and am doing the very best that I can. Due to the circumstances, I
would request until October 21st.

Thank you for your time and attention to this matter. If you have any questions, please feel
free to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315